Exhibit 10.12

EXCHANGE AGREEMENT
EXCHANGE AGREEMENT (this “Agreement”), dated as of November 13, 2013, among
Norcraft Companies, Inc., a Delaware corporation (the “Corporation”), SKM
Norcraft Corp., Trimaran Cabinet Corp. and the holders of LLC Units (as defined
herein) from time to time party hereto.
WHEREAS, the parties hereto desire to provide for the exchange of LLC Units for
shares of Common Stock (as defined herein) or for cash, on the terms and subject
to the conditions set forth herein; and
WHEREAS, the parties intend that an Exchange (as defined herein) consummated
hereunder be treated for U.S. federal income tax purposes, to the extent
permitted by law, as a taxable sale of the applicable LLC Units to the
Corporation;
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I
SECTION 1.1.    Definitions
The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.
“Cash Exchange Payment” means an amount in cash equal to the product of (x) the
number of LLC Units Exchanged and (y) the average of the daily VWAP of a share
of Common Stock for the 15 Trading Days immediately prior to (A) in the case of
a Voluntary Exchange, the date of delivery of the relevant Exchange Notice, (B)
in the case of a Mandatory Exchange in connection with a Change in Control, the
date of the consummation of the Change in Control (and, in the case of a Change
in Control described in (i), (ii) or (iii) of the definition of Change in
Control set forth in Section 1.1 of this Agreement, the date of the consummation
of the transaction approved thereby) or (C) in the case of a Mandatory Exchange
in connection with the termination of a Terminated Employee-Member (as defined
below), the date of the consummation of the termination of employment; provided
that in calculating such average, (i) the VWAP for any Trading Day during the 15
Trading Day period prior to the ex-date of any extraordinary distributions made
on the Common Stock during the 15 Trading Day period shall be reduced by the
value of such distribution per share of Common Stock, and (ii) the VWAP for any
Trading Day during the 15 Trading Day period prior to the date of a subdivision
or combination, by reverse split, dividend reclassification, recapitalization or
otherwise, of Common Stock during the 15 Trading Day period shall automatically
be adjusted in inverse proportion to such subdivision or combination.





--------------------------------------------------------------------------------


A “Change in Control” shall be deemed to have occurred if or upon:
(i) the stockholders of the Corporation approve the sale, lease or transfer, in
one or a series of related transactions, of all or substantially all of the
Corporation’s assets (determined on a consolidated basis) to any person or group
(as such term is used in Section 13(d)(3) of the Exchange Act) other than to any
subsidiary of the Corporation; provided, that, for clarity and notwithstanding
anything to the contrary, neither the approval of nor consummation of a
transaction treated for U.S. federal income tax purposes as a liquidation into
the Corporation of its wholly-owned Subsidiaries or merger of such entities into
one another or the Corporation will constitute a “Change in Control”;
(ii) the stockholders of the Corporation approve a merger or consolidation of
the Corporation with any other person, other than a merger or consolidation
which would result in the Voting Securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 50.1% of the total voting power represented by the Voting
Securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation;
(iii) the stockholders of the Corporation approve the adoption of a plan the
consummation of which would result in the liquidation or dissolution of the
Corporation;
(iv) the acquisition, directly or indirectly, by any person or group (as such
term is used in Section 13(d)(3) of the Exchange Act) (other than (a) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Corporation; (b) a corporation or other entity owned, directly or indirectly, by
the stockholders of the Corporation in substantially the same proportions as
their ownership of stock of the Corporation; (c) SKM Equity Fund III, L.P. and
its Affiliates ((a) through (c) collectively are referred to herein as “Exempt
Persons”)) of beneficial ownership (as defined in Rule 13d-3 under the Exchange
Act) of more than 50.01% of the aggregate voting power of the Voting Securities
of the Corporation; or
(v) during any 12 month period, individuals who at the beginning of such period
composed the Board of Directors of the Corporation (together with any new
directors whose election by such Board of Directors or whose nomination for
election by the stockholders of the Corporation was approved by a vote of 66
2/3% of the directors of the Corporation then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Corporation then in office.
“Code” means the Internal Revenue Code of 1986, as amended.

-2-

--------------------------------------------------------------------------------


“Common Stock” means the common stock, par value $0.01 per share, of the
Corporation.
“Corporation” has the meaning set forth in the Recitals hereto.
“Exchange” has the meaning set forth in Section 2.1(a)(ii) of this Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exchange Notice” means a written election of Exchange substantially in the form
of Exhibit A, duly executed by the exchanging LLC Unitholder.
“Exchange Rate” means the number of shares of Common Stock for which an LLC Unit
is entitled to be Exchanged. On the date of this Agreement, the Exchange Rate
shall be 1 for 1, subject to adjustment pursuant to Section 2.2 of this
Agreement.
“Governmental Entity” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government, including any court, in each case, having jurisdiction over Norcraft
LLC or any of its Subsidiaries or any of the property or other assets of
Norcraft LLC or any of its subsidiaries.
“IPO” has the meaning set forth in Section 2.1(a)(i) of this Agreement.
“LLC Unit” means (i) each Common Unit (as such term is defined in the Norcraft
LLC Agreement) issued as of the date hereof and (ii) each Common Unit or other
interest in Norcraft LLC that may be issued by Norcraft LLC in the future that
is designated by the Corporation as an “LLC Unit”.
“LLC Unitholder” means each holder of one or more LLC Units that may from time
to time be a party to this Agreement.
“Mandatory Exchange” has the meaning set forth in Section 2.1(a)(ii) of this
Agreement.
“Norcraft LLC” means Norcraft Companies LLC, a Delaware limited liability
company, and any successor thereto.
“Norcraft LLC Agreement” means the Limited Liability Agreement of Norcraft LLC,
dated on or about the date hereof, as such agreement may be amended from time to
time.
“Person” means an individual, a partnership (including a limited partnership), a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization, association or other
entity or Governmental Entity.

-3-

--------------------------------------------------------------------------------


“Registration Rights Agreement” means the registration rights agreement by and
among the Corporation and the parties named therein, dated as of November 13,
2013.
“Securities Act” means the Securities Act of 1933, as amended.
“Subsidiaries” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Peron or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall control the management of any such
limited liability company, partnership, association or other business entity.
For purposes hereof, references to a “Subsidiary” of any Person shall be given
effect only at such times that such Person has one or more Subsidiaries and,
unless otherwise indicated, the term “Subsidiary” refers to a Subsidiary of the
Company.
“Unvested Common Units” has the meaning given to such term in the Norcraft LLC
Agreement.
“Voluntary Exchange” has the meaning set forth in Section 2(a)(i) of this
Agreement.
“Voting Securities” shall mean any securities of the Corporation which are
entitled to vote generally in matters submitted for a vote of the Corporation’s
stockholders or generally in the election of the Corporation’s board of
directors.


“VWAP” means the daily per share volume-weighted average price of the Common
Stock as displayed under the heading Bloomberg VWAP on the Bloomberg page
designated for the Common Stock (or its equivalent successor if such page is not
available) in respect of the period from the open of trading on such day until
the close of trading on such day (or if such volume-weighted average price is
unavailable, (x) the per share volume-weighted average price of such Common
Stock on such day (determined without regard to afterhours trading or any other
trading outside the regular trading session or trading hours), or (y) if such
determination is not feasible, the market price per share of Common Stock, in
either case as determined by a nationally recognized independent investment
banking firm retained for this purpose by the Corporation).

-4-

--------------------------------------------------------------------------------




ARTICLE II


SECTION 2.1.    Exchange of LLC Units for Common Stock.
(a)    (i)     Voluntary Exchange. From and after the first anniversary of the
date of the closing of the initial public offering and sale of Common Stock (as
contemplated by the Corporation’s Registration Statement on Form S-1 (File No.
333-191607) (the “IPO”), in the event that any LLC Unitholder wishes to effect
an exchange pursuant to this Section 2.1(a)(i) with respect to any of its LLC
Units (other than Unvested Common Units), such LLC Unitholder shall (A) deliver
to Norcraft LLC an Exchange Notice and (B) surrender such LLC Units (other than
Unvested Common Units) to the Corporation (in each case, free and clear of all
liens, encumbrances, rights of first refusal and the like) in consideration for,
at the option of the Corporation, either: (x) a Cash Exchange Payment calculated
with respect to such surrendered LLC Units by the Corporation, payable in
accordance with the instructions provided in the Exchange Notice or (y) the
issuance by the Corporation to such LLC Unitholder a number of shares of Common
Stock that is equal to the product of the number of LLC Units surrendered
multiplied by the Exchange Rate (any exchange pursuant to (x) or (y), a
“Voluntary Exchange”); provided, that any such exchange pursuant to this Section
2.1(a)(i) is for a minimum of the lesser of 1,000 LLC Units or all of the LLC
Units (other than Unvested Common Units) held by such LLC Unitholder.
(ii)     Mandatory Exchange. Notwithstanding any other provision of this
Agreement, upon the occurrence of any Change in Control, all LLC Units shall be
automatically surrendered to the Corporation (in each case, free and clear of
all liens, encumbrances, rights of first refusal and the like), and in
consideration for such surrender to be delivered on the consummation of such
Change in Control (and, in the case of a Change in Control described in (i),
(ii) or (iii) of the definition of Change in Control set forth in Section 1.1 of
this Agreement, the surrender and delivery of consideration shall be contingent
upon the consummation of the transaction approved thereby), the Corporation
shall provide, at its option and upon the terms and subject to the conditions
hereof, either: (x) a Cash Exchange Payment calculated with respect to such
surrendered LLC Units by the Corporation or (y) the issuance by the Corporation
to such LLC Unitholder a number of shares of Common Stock that is equal to the
product of the number of LLC Units surrendered multiplied by the Exchange Rate.
In addition, in the case of a holder of LLC Units who is an employee of, or who
provides services to or on behalf of, the Company or an Affiliate thereof, upon
the termination of employment or the performance of services of such LLC
Unitholder for any reason (a “Terminated Employee-Member”), upon notice from the
Corporation, delivered at the Corporation’s option, each vested LLC Unit held by
such Terminated Employee-Member at the time of termination shall be
automatically surrendered to the Corporation (in each case, free and clear of
all liens, encumbrances, rights of first refusal and

-5-

--------------------------------------------------------------------------------


the like) in consideration for such surrender to be delivered within three (3)
business days following such termination, at the option of the Corporation,
either: (x) a Cash Exchange Payment calculated with respect to such surrendered
Common Units by the Corporation or (y) the issuance by the Corporation to such
holder of Common Units a number of shares of Common Stock that is equal to the
product of the number of Common Units surrendered multiplied by the Exchange
Rate. (Any exchange described in this Section 2.1(a)(ii), a “Mandatory Exchange”
and, such a Mandatory Exchange or a Voluntary Exchange, an “Exchange”). Each
Unvested Common Unit held by such Terminated Employee-Member shall be
automatically cancelled.
(b)    The shares of Common Stock issued upon an Exchange shall bear a legend in
substantially the following form:
THE TRANSFER OF THESE SECURITIES HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY OTHER JURISDICTION
AND MAY NOT BE SOLD OR TRANSFERRED OTHER THAN IN ACCORDANCE WITH THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED (OR OTHER
APPLICABLE LAW), OR AN EXEMPTION THEREFROM.
(c)    If (i) any shares of Common Stock may be sold pursuant to a registration
statement that has been declared effective by the Securities and Exchange
Commission, (ii) all of the applicable conditions of Rule 144 are met, or (iii)
if an LLC Unitholder otherwise requests removal of the legend, the Corporation,
upon the written request of the LLC Unitholder thereof and, in the case of
clauses (ii) and (iii), receipt of an opinion of counsel to such LLC Unitholder
reasonably acceptable to the Corporation, shall take all necessary action
promptly to remove such legend (in the case of clause (i), with respect to any
such shares) and, if the shares of Common Stock are certificated, issue to such
LLC Unitholder new certificates evidencing such shares of Common Stock without
the legend.
(d)    If the Corporation elects to issue Common Stock in a Voluntary Exchange
pursuant to Section 2.1(a)(i) above, as promptly as practicable following the
delivery of the Exchange Notice, and in any event within three (3) business
days, the Corporation shall deliver or cause to be delivered at the offices of
the then-acting registrar and transfer agent of the Common Stock or, if there is
no then-acting registrar and transfer agent of the Common Stock, at the
principal executive offices of the Corporation, the number of shares of Common
Stock deliverable upon such Exchange, registered in the name of the relevant
exchanging LLC Unitholder. To the extent the Common Stock is settled through the
facilities of The Depository Trust Company, the Corporation will, subject to
Section 2.1(e) below, upon the written instruction of an exchanging LLC
Unitholder, use its reasonable best efforts to deliver the shares

-6-

--------------------------------------------------------------------------------


of Common Stock deliverable to such exchanging LLC Unitholder, through the
facilities of The Depository Trust Company, to the account of the participant of
The Depository Trust Company designated by such exchanging LLC Unitholder.
(e)    The Corporation and each exchanging LLC Unitholder shall bear their own
expenses in connection with the consummation of any Exchange, whether or not any
such Exchange is ultimately consummated, except that the Corporation shall bear
any transfer taxes, stamp taxes or duties, or other similar taxes in connection
with, or arising by reason of, any Exchange; provided, however, that if any
shares of Common Stock are to be delivered in a name other than that of the LLC
Unitholder that requested the Exchange, then such LLC Unitholder and/or the
person in whose name such shares are to be delivered shall pay to the
Corporation the amount of any transfer taxes, stamp taxes or duties, or other
similar taxes in connection with, or arising by reason of, such Exchange or
shall establish to the reasonable satisfaction of the Corporation that such tax
has been paid or is not payable.
(f)    Notwithstanding anything to the contrary herein, if the Board of
Directors of the Corporation, after consultation with its outside legal counsel
and tax advisor, shall determine in good faith that Norcraft LLC (and interests
in Norcraft LLC) do not (or are not reasonably expected to) for any taxable year
meet the requirements of Treasury Regulation Section 1.7704-1(h), the
Corporation may impose such restrictions on Exchanges for such taxable year as
the Corporation may reasonably determine to be necessary or advisable so that
Norcraft LLC is not subject to any material risk that it may treated as a
“publicly traded partnership” under Section 7704 of the Code.
(g)    For the avoidance of doubt, and notwithstanding anything to the contrary
herein, an LLC Unitholder shall not be entitled to a Voluntary Exchange to the
extent the Corporation reasonably determines in good faith that such Exchange
(i) would be prohibited by law or regulation or (ii) would not be permitted
under any other agreement with the Corporation or its subsidiaries to which such
LLC Unitholder is then subject (including the Norcraft LLC Agreement) or any
written policies of the Corporation relating to insider trading then applicable
to such LLC Unitholder. For avoidance of doubt, no Exchange shall be deemed to
be prohibited by any law or regulation pertaining to the registration of
securities if such securities have been so registered or if any exemption from
such registration requirements is reasonably available.
(h)    The Corporation and any applicable withholding agent shall be entitled to
deduct and withhold from any amounts required to be paid or delivered under this
Agreement any amounts required by applicable law to be withheld. To the extent
that amounts are so deducted or withheld by the Corporation or other applicable
withholding agent, such deducted or withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the person in respect of which
such deduction and withholding was made.

-7-

--------------------------------------------------------------------------------


SECTION 2.2.    Adjustment.
(a)    The Exchange Rate shall be adjusted accordingly if there is: (a) any
subdivision (by any unit split, unit distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse unit
split, reclassification, reorganization, recapitalization or otherwise) of the
LLC Units that is not accompanied by an identical subdivision or combination of
the Common Stock; or (b) any subdivision (by any stock split, stock dividend or
distribution, reclassification, reorganization, recapitalization or otherwise)
or combination (by reverse stock split, reclassification, reorganization,
recapitalization or otherwise) of the Common Stock that is not accompanied by an
identical subdivision or combination of the LLC Units. If there is any
reclassification, reorganization, recapitalization or other similar transaction
in which the Common Stock are converted or changed into another security,
securities or other property, then upon any subsequent Exchange, an exchanging
LLC Unitholder shall be entitled to receive the amount of such security,
securities or other property that such exchanging LLC Unitholder would have
received if such Exchange had occurred immediately prior to the effective date
of such reclassification, reorganization, recapitalization or other similar
transaction, taking into account any adjustment as a result of any subdivision
(by any split, distribution or dividend, reclassification, reorganization,
recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of such security, securities or
other property that occurs after the effective time of such reclassification,
reorganization, recapitalization or other similar transaction. For the avoidance
of doubt, if there is any reclassification, reorganization, recapitalization or
other similar transaction in which the Common Stock are converted or changed
into another security, securities or other property, this Section 2.2 shall
continue to be applicable, mutatis mutandis, with respect to such security or
other property. This Agreement shall apply to the LLC Units held by the LLC
Unitholders as of the date hereof, as well as any LLC Units hereafter acquired
by a LLC Unitholder. This Agreement shall apply to, mutatis mutandis, and all
references to “LLC Units” shall be deemed to include, any security, securities
or other property of Norcraft LLC which may be issued in respect of, in exchange
for or in substitution of LLC Units by reason of any distribution or dividend,
split, reverse split, combination, reclassification, reorganization,
recapitalization, merger, exchange (other than an Exchange) or other
transaction.
SECTION 2.3.    Common Stock to be Issued.
(a)    The Corporation shall at all times reserve and keep available out of its
authorized but unissued Common Stock, solely for the purpose of issuance upon an
Exchange, such number of shares of Common Stock as may be deliverable upon any
such Exchange; provided that nothing contained herein shall be construed to
preclude the Corporation from satisfying its obligations in respect of any such
Exchange by delivery of purchased shares of Common Stock (which may or may not
be held in the treasury of the Corporation or any subsidiary thereof) or

-8-

--------------------------------------------------------------------------------


cash.
(b)    Subject to the terms of the Registration Rights Agreement, the
Corporation covenants and agrees to deliver shares of Common Stock, if
requested, pursuant to an effective registration statement under the Securities
Act with respect to any Exchange to the extent that a registration statement is
effective and available for such shares. In the event that any Exchange in
accordance with this Agreement is to be effected at a time when any required
registration has not become effective or otherwise is unavailable, the rights of
any LLC Unitholders shall be as set forth in the Registration Rights Agreement.
(c)    If any Takeover Law or other similar law or regulation becomes or is
deemed to become applicable to this Agreement or any of the transactions
contemplated hereby, the Corporation shall use its reasonable best efforts to
render such law or regulation inapplicable to all of the foregoing.
(d)    The Corporation covenants that all Common Stock issued upon an Exchange
will, upon issuance, be validly issued, fully paid and non-assessable and not
subject to any preemptive right of stockholders of the Corporation or to any
right of first refusal or other right in favor of any person or entity.


ARTICLE III
SECTION 3.1.    Representations and Warranties of the Corporation. The
Corporation represents and warrants that (i) it is a corporation duly
incorporated and is existing in good standing under the laws of the State of
Delaware, (ii) it has all requisite corporate power and authority to enter into
and perform this Agreement and to consummate the transactions contemplated
hereby and to issue the Common Stock in accordance with the terms hereof, (iii)
the execution and delivery of this Agreement by the Corporation and the
consummation by it of the transactions contemplated hereby (including the
issuance of the Common Stock) have been duly authorized by all necessary
corporate action on the part of the Corporation, including but not limited to
all actions necessary to ensure that the acquisition of shares Common Stock
pursuant to the transactions contemplated hereby, to the fullest extent of the
Corporation’s Board of Directors’ power and authority and to the extent
permitted by law, shall not be subject to any “moratorium,” “control share
acquisition,” “business combination,” “fair price” or other form of
anti-takeover laws and regulations of any jurisdiction that may purport to be
applicable to this Agreement or the transactions contemplated hereby
(collectively, “Takeover Laws”) and (iv) this Agreement constitutes a legal,
valid and binding obligation of the Corporation enforceable against the
Corporation in accordance with its terms, except as enforcement may be limited
by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.

-9-

--------------------------------------------------------------------------------


SECTION 3.2.    Representations and Warranties of the LLC Unitholders. Each LLC
Unitholder, severally and not jointly, represents and warrants that (i) if it is
not a natural person, that it is duly incorporated or formed and, the extent
such concept exists in its jurisdiction of organization, is in good standing
under the laws of such jurisdiction, (ii) it has all requisite legal capacity
and authority to enter into and perform this Agreement and to consummate the
transactions contemplated hereby, (iii) if it is not a natural person, the
execution and delivery of this Agreement by it of the transactions contemplated
hereby have been duly authorized by all necessary corporate or other entity
action on the part of such LLC Unitholder and (iv) this Agreement constitutes a
legal, valid and binding obligation of such LLC Unitholder enforceable against
it in accordance with its terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.


ARTICLE IV
SECTION 4.1.    Addresses and Notices. All notices, requests, claims, demands
and other communications hereunder shall be in writing and shall be given (and
shall be deemed to have been duly given upon receipt) by delivery in person, by
courier service, by fax, by electronic mail (delivery receipt requested) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be as specified in a notice given in accordance with this Section
4.1):
(a)    If to the Corporation, to:
Norcraft Companies, Inc.
3020 Denmark Avenue
Suite 100
Eagan, MN 55121
Attention: Chief Financial Officer
Fax: (651) 234-3315
Electronic Mail: leigh.ginter@norcraftcompanies.com
(b)    If to any LLC Unitholder, to the address and other contact information
set forth in the records of Norcraft LLC from time to time.
SECTION 4.2.    Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.
SECTION 4.3.    Binding Effect. This Agreement shall be binding upon and inure
to the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors,

-10-

--------------------------------------------------------------------------------


executors, administrators, heirs, legal representatives and assigns.
SECTION 4.4.    Severability. If any term or other provision of this Agreement
is held to be invalid, illegal or incapable of being enforced by any rule of
law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions is not affected in any manner materially
adverse to any party. Upon a determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.
SECTION 4.5.    Terms Generally. In this Agreement, unless otherwise specified
or where the context otherwise requires:
(a)    the headings of particular provisions of this Agreement are inserted for
convenience only and will not be construed as a part of this Agreement or serve
as a limitation or expansion on the scope of any term or provision of this
Agreement;
(b)    words importing any gender shall include other genders;
(c)    words importing the singular only shall include the plural and vice
versa;
(d)    the words “include,” “includes” or “including” shall be deemed to be
followed by the words “without limitation;”
(e)    the words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement;
(f)    references to “Exhibits” or “Sections” shall be to Exhibits or Sections
of or to this Agreement;
(g)    references to any Person include the successors and permitted assigns of
such Person;
(h)    the use of the words “or,” “either” and “any" shall not be exclusive;
(i)    references to “$” or “dollars” means the lawful currency of the United
States of America;
(j)    references to any agreement, or contract, unless otherwise stated, are to
such

-11-

--------------------------------------------------------------------------------


agreement, or contract as amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof; and
(k)    the parties hereto have participated collectively in the negotiation and
drafting of this Agreement; accordingly, in the event an ambiguity or question
of intent or interpretation arises, it is the intention of the parties that this
Agreement shall be construed as if drafted collectively by the parties hereto,
and that no presumption or burden of proof shall arise favoring or disfavoring
any party hereto by virtue of the authorship of any provisions of this
Agreement.
SECTION 4.6.    Amendment. The provisions of this Agreement may be amended only
by the affirmative vote or written consent of each of (i) the Corporation and
(ii) LLC Unitholders holding at least a majority of the then outstanding LLC
Units (excluding LLC Units held by the Corporation).
SECTION 4.7.    Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.
SECTION 4.8.    Submission to Jurisdiction; Waiver of Jury Trial.
(a)    (I) EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN DELAWARE FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 4.8, OR ANY JUDICIAL PROCEEDING
ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT OF OR
RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary judicial proceedings
include any suit, action or proceeding to compel arbitration, to obtain
temporary or preliminary judicial relief in aid of arbitration, or to confirm an
arbitration award. The parties acknowledge that each party designated by this
paragraph (a) has a reasonable relation to this Agreement, and to the parties’
relationship with one another.
(i)    The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in the preceding paragraph of this Section 4.8
and such parties agree not to plead or claim the same.
SECTION 4.9.    Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or by e-mail delivery of a “.pdf” format
data file) in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed and delivered shall be deemed
to be an original but all of which taken together

-12-

--------------------------------------------------------------------------------


shall constitute one and the same agreement. Copies of executed counterparts
transmitted by telecopy, by e-mail delivery of a “.pdf” format data file or
other electronic transmission service shall be considered original executed
counterparts for purposes of this Section 4.9.
SECTION 4.10.    Tax Treatment. This Agreement shall be treated as part of the
Norcraft LLC Agreement as described in Section 761(c) of the Code and Sections
1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations promulgated
thereunder. Except as otherwise required by applicable law: (a) the parties
shall report an Exchange consummated hereunder as a taxable sale of the
applicable LLC Units by an LLC Unitholder to the Corporation; and (b) no party
shall take a contrary position on any tax return.
SECTION 4.11.    Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to
specific performance of the terms and provisions hereof, in addition to any
other remedy to which they are entitled at law or in equity.
SECTION 4.12.    Independent Nature of LLC Unitholders’ Rights and Obligations.
The obligations of each LLC Unitholder hereunder are several and not joint with
the obligations of any other LLC Unitholder, and no LLC Unitholder shall be
responsible in any way for the performance of the obligations of any other LLC
Unitholder under hereunder. The decision of each LLC Unitholder to enter into to
this Agreement has been made by such LLC Unitholder independently of any other
LLC Unitholder. Nothing contained herein, and no action taken by any LLC
Unitholder pursuant hereto, shall be deemed to constitute the LLC Unitholders as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the LLC Unitholders are in any way acting in concert
or as a group with respect to such obligations or the transactions contemplated
hereby and the Corporation acknowledges that the LLC Unitholders are not acting
in concert or as a group, and the Corporation will not assert any such claim,
with respect to such obligations or the transactions contemplated hereby.
SECTION 4.13.    Applicable Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of Delaware.



-13-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.
 
NORCRAFT COMPANIES, INC.
 
 
 
 
 
 
By:
/s/ Mark Buller
 
 
 
Name: Mark Buller
 
 
 
Title: Chief Executive Officer
 




[Signature Page to Exchange Agreement]

--------------------------------------------------------------------------------


 
SKM NORCRAFT CORP.
 
 
 
 
 
 
By:
/s/ Chris Reilly
 
 
 
Name: Chris Reilly
 
 
 
Title:
 




[Signature Page to Exchange Agreement]

--------------------------------------------------------------------------------


 
TRIMARAN CABINET CORP.
 
 
 
 
 
 
By:
/s/ Jay Bloom
 
 
 
Name: Jay Bloom
 
 
 
Title:
 




[Signature Page to Exchange Agreement]

--------------------------------------------------------------------------------


HOLDERS OF LLC UNITS:
 
 
 
 
 
 
 
 
 
/s/ Mark Buller
 
 
Mark Buller
 
 
 
 
 
/s/ Herb Buller
 
 
Herb Buller
 
 
 
 
 
/s/ Erna Buller
 
 
Erna Buller
 
 
 
 
 
/s/ Philip Buller
 
 
Philip Buller
 
 
 
 
 
/s/ James Buller
 
 
James Buller
 
 
 
 
 
/s/ David Buller
 
 
David Buller
 




[Signature Page to Exchange Agreement]

--------------------------------------------------------------------------------


HOLDERS OF LLC UNITS:
 
 
 
 
 
 
 
 
 
/s/ Albert Loewen
 
 
Albert Loewen
 
 
 
 
 
/s/ Cathie Austen
 
 
Cathie Austen
 
 
 
 
 
/s/ Chris Reynolds
 
 
Chris Reynolds
 
 
 
 
 
/s/ Clement Michaud
 
 
Clement Michaud
 
 
 
 
 
/s/ Clyde Clement
 
 
Clyde Clement
 
 
 
 
 
/s/ Daren Drewlo
 
 
Daren Drewlo
 
 
 
 
 
/s/ David Wylie
 
 
David Wylie
 
 
 
 
 
/s/ Doug Broberg
 
 
Doug Broberg
 
 
 
 
 
/s/ Eric Tanquist
 
 
Eric Tanquist
 
 
 
 
 
/s/ Grant Fisher
 
 
Grant Fisher
 


[Signature Page to Exchange Agreement]

--------------------------------------------------------------------------------


 
/s/ Jack Laninga
 
 
Jack Laninga
 
 
 
 
 
/s/ Jason Flagstad
 
 
Jason Flagstad
 
 
 
 
 
/s/ John Coady
 
 
John Coady
 
 
 
 
 
/s/ John Loucks
 
 
John Loucks
 
 
 
 
 
/s/ John Swedeen
 
 
John Swedeen    
 
 
 
 
 
/s/ Justin Wanninger
 
 
Justin Wanninger
 
 
 
 
 
/s/ Kevin Andersen
 
 
Kevin Andersen
 
 
 
 
 
/s/ Kurt Wanninger
 
 
Kurt Wanninger
 
 
 
 
 
/s/ Larry Pingston
 
 
Larry Pingston
 
 
 
 
 
/s/ Leigh Ginter
 
 
Leigh Ginter
 

        

[Signature Page to Exchange Agreement]

--------------------------------------------------------------------------------


 
/s/ Mark Clements
 
 
Mark Clements
 
 
 
 
 
/s/ Mark Pyle
 
 
Mark Pyle
 
 
 
 
 
/s/ Monte Young
 
 
Monte Young
 
 
 
 
 
/s/ Norman Krogh
 
 
Norman Krogh
 
 
 
 
 
/s/ Paul Maassen
 
 
Paul Maassen
 
 
 
 
 
/s/ Pete Bendix
 
 
Pete Bendix
 
 
 
 
 
/s/ Robert Kerr
 
 
Robert Kerr
 
 
 
 
 
/s/ Rodney Brewer
 
 
Rodney Brewer    
 
 
 
 
 
/s/ Ron Carr
 
 
Ron Carr
 
 
 
 
 
/s/ Tim Jordan
 
 
Tim Jordan
 




[Signature Page to Exchange Agreement]

--------------------------------------------------------------------------------


 
/s/ Wayne Steinhauer
 
 
Wayne Steinhauer
 
 
 
 
 
/s/ William Darragh
 
 
William Darragh
 

    



[Signature Page to Exchange Agreement]

--------------------------------------------------------------------------------


 
/s/ Simon Solomon
 
 
Simon Solomon
 




[Signature Page to Exchange Agreement]

--------------------------------------------------------------------------------


 
Andrew Quacinella, IRA:
 
 
 
 
 
/s/ Andrew Quacinella
 
 
Andrew Quacinella
 
 
 
 
 
/s/ Equity Trust Company
 
 
Equity Trust Company
 
 
 
 
 
Anthony Zellars, IRA:
 
 
 
 
 
/s/ Anthony Zellars
 
 
Anthony Zellars
 
 
 
 
 
/s/ Equity Trust Company
 
 
Equity Trust Company
 
 
 
 
 
Brian Robinson, IRA:
 
 
 
 
 
/s/ Brian Robinson
 
 
Brian Robinson
 
 
 
 
 
/s/ Equity Trust Company
 
 
Equity Trust Company
 
 
 
 
 
Chuck Schleifer, IRA:
 
 
 
 
 
/s/ Chuck Schleifer
 
 
Chuck Schleifer
 
 
 
 
 
/s/ Equity Trust Company
 
 
Equity Trust Company
 


[Signature Page to Exchange Agreement]

--------------------------------------------------------------------------------


 
David Littlefield, IRA:
 
 
 
 
 
/s/ David Littlefield
 
 
David Littlefield
 
 
 
 
 
/s/ Equity Trust Company
 
 
Equity Trust Company
 
 
 
 
 
Eric Tanquist, IRA:
 
 
 
 
 
/s/ Eric Tanquist_
 
 
Eric Tanquist
 
 
 
 
 
/s/ Equity Trust Company
 
 
Equity Trust Company
 
 
 
 
 
James A. Mullen, IRA:
 
 
 
 
 
/s/ James A. Mullen
 
 
James A. Mullen
 
 
 
 
 
/s/ Equity Trust Company
 
 
Equity Trust Company
 
 
 
 
 
Jeff Lukes, IRA:
 
 
 
 
 
/s/ Jeff Lukes
 
 
Jeff Lukes
 
 
 
 
 
/s/ Equity Trust Company
 
 
Equity Trust Company
 


[Signature Page to Exchange Agreement]

--------------------------------------------------------------------------------


 
Jerry Riley, IRA:
 
 
 
 
 
/s/ Jerry Riley
 
 
Jerry Riley
 
 
 
 
 
/s/ Equity Trust Company
 
 
Equity Trust Company
 
 
 
 
 
John Loucks, IRA:
 
 
 
 
 
/s/ John Loucks
 
 
John Louck
 
 
 
 
 
/s/ Equity Trust Company
 
 
Equity Trust Company
 
 
 
 
 
John Swedeen, IRA:
 
 
 
 
 
/s/ John Swedeen
 
 
John Swedeen
 
 
 
 
 
/s/ Equity Trust Company
 
 
Equity Trust Company
 
 
 
 
 
Kevin Andersen, IRA:    
 
 
 
 
 
/s/ Kevin Andersen
 
 
Kevin Andersen
 
 
 
 
 
/s/ Equity Trust Company
 
 
Equity Trust Company
 


[Signature Page to Exchange Agreement]

--------------------------------------------------------------------------------


 
Kurt Wanninger, IRA:
 
 
 
 
 
/s/ Kurt Wanninger
 
 
Kurt Wanninger
 
 
 
 
 
/s/ Equity Trust Company
 
 
Equity Trust Company
 
 
 
 
 
Larry Pingston, IRA:
 
 
 
 
 
/s/ Larry Pingston
 
 
Larry Pingston
 
 
 
 
 
/s/ Equity Trust Company
 
 
Equity Trust Company
 
 
 
 
 
Monte Young, IRA:
 
 
 
 
 
/s/ Monte Young
 
 
Monte Young
 
 
 
 
 
/s/ Equity Trust Company
 
 
Equity Trust Company
 
 
 
 
 
Norman Krogh, IRA:
 
 
 
 
 
/s/ Norman Krogh
 
 
Norman Krogh
 
 
 
 
 
/s/ Equity Trust Company
 
 
Equity Trust Company
 


[Signature Page to Exchange Agreement]

--------------------------------------------------------------------------------


 
Paul Maassen, IRA:
 
 
 
 
 
/s/ Paul Maassen
 
 
Paul Maassen
 
 
 
 
 
/s/ Equity Trust Company
 
 
Equity Trust Company
 
 
 
 
 
Pete Bendix, IRA:
 
 
 
 
 
/s/ Pete Bendix
 
 
Pete Bendix
 
 
 
 
 
/s/ Equity Trust Company
 
 
Equity Trust Company
 
 
 
 
 
Raymond E. Waite, IRA:
 
 
 
 
 
/s/ Raymond E. Waite
 
 
Raymond E. Waite
 
 
 
 
 
/s/ Equity Trust Company
 
 
Equity Trust Company
 
 
 
 
 
Reggie Graham, IRA:
 
 
 
 
 
/s/ Reggie Graham
 
 
Reggie Graham
 
 
 
 
 
/s/ Equity Trust Company
 
 
Equity Trust Company
 

    

[Signature Page to Exchange Agreement]

--------------------------------------------------------------------------------


 
Robert Kerr, IRA:
 
 
 
 
 
/s/ Robert Kerr
 
 
Robert Kerr
 
 
 
 
 
/s/ Equity Trust Company
 
 
Equity Trust Company
 
 
 
 
 
Rodney Brewer, IRA:
 
 
 
 
 
/s/ Rodney Brewer
 
 
Rodney Brewer
 
 
 
 
 
/s/ Equity Trust Company
 
 
Equity Trust Company
 
 
 
 
 
Rodney Heibult, IRA:
 
 
 
 
 
/s/ Rodney Heibult
 
 
Rodney Heibult
 
 
 
 
 
/s/ Equity Trust Company
 
 
Equity Trust Company
 
 
 
 
 
Ron Carr, IRA:
 
 
 
 
 
/s/ Ron Carr
 
 
Ron Carr
 
 
 
 
 
/s/ Equity Trust Company
 
 
Equity Trust Company
 


[Signature Page to Exchange Agreement]

--------------------------------------------------------------------------------


 
Ronald J. Adams, IRA:
 
 
 
 
/s/ Ronald J. Adams
 
Ronald J. Adams
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company
 
 
 
 
Simon Solomon, IRA:
 
 
 
 
/s/ Simon Solomon
 
Simon Solomon
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company
 
 
 
 
Steve Woolard, IRA:
 
 
 
 
/s/ Steve Woolard
 
Steve Woolard
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company
 
 
 
 
Carl Bohn Family Trust
 
 
 
 
By:
/s/ Carl F. Bohn Jr.
 
Name: Carl F. Bohn Jr.
 
Title: Co-Trustee


[Signature Page to Exchange Agreement]

--------------------------------------------------------------------------------


EXHIBIT A
[FORM OF]
EXCHANGE NOTICE
Norcraft Companies, Inc.
3020 Denmark Avenue
Suite 100
Eagan, MN 55121
Attention: Chief Financial Officer


Reference is hereby made to the Exchange Agreement, dated as of [         ],
2013 (the “Exchange Agreement”), among Norcraft Companies, Inc., a Delaware
corporation, and the holders of LLC Units (as defined herein) from time to time
party thereto. Capitalized terms used but not defined herein shall have the
meanings given to them in the Exchange Agreement.
The undersigned LLC Unitholder hereby transfers to the Corporation the number of
LLC Units set forth below in exchange for a Cash Exchange Payment to the account
set forth below or for shares of Common Stock to be issued in its name as set
forth below, as set forth in the Exchange Agreement.
Legal Name of LLC Unitholder:
 
 
Address:
 
 
 
 
Number of LLC Units to be Exchanged:
 
Cash Exchange Payment Instructions:
 

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Exchange Notice and to perform the
undersigned’s obligations hereunder; (ii) this Exchange Notice has been duly
executed and delivered by the undersigned and is the legal, valid and binding
obligation of the undersigned enforceable against it in accordance with the
terms thereof or hereof, as the case may be, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and the
availability of equitable remedies; (iii) the LLC Units subject to this Exchange
Notice are being transferred to the Corporation free and clear of any pledge,
lien, security interest, encumbrance, equities or claim; and (iv) no consent,
approval, authorization, order, registration or qualification of any third party
or with any court or governmental agency or body having jurisdiction over the
undersigned or the LLC Units subject to this Exchange Notice is required to be
obtained by the undersigned for the transfer of such LLC Units to the
Corporation.
The undersigned hereby irrevocably constitutes and appoints any officer of the
Corporation as the attorney of the undersigned, with full power of substitution
and resubstitution in the



--------------------------------------------------------------------------------


premises, to do any and all things and to take any and all actions that may be
necessary to transfer to the Corporation the LLC Units subject to this Exchange
Notice and to deliver to the undersigned the shares of Common Stock or cash to
be delivered in Exchange therefor.


IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Exchange Notice to be executed and delivered by the undersigned or by its duly
authorized attorney.
 
 
 
 
 
 
 
 
Name:
 
 
 
 
Dated:
 










